Exhibit 10.1

$500,000,000

RATTLER MIDSTREAM LP

5.625% Senior Notes due 2025

PURCHASE AGREEMENT

July 9, 2020

Goldman Sachs & Co. LLC

As Representative of the several Purchasers named in Schedule A

c/o Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282-2198

Ladies and Gentlemen:

Introductory. Rattler Midstream LP, a Delaware limited partnership (the
“Partnership”), agrees with the several initial purchasers named in Schedule A
hereto (the “Purchasers”), for whom you are acting as representative (the
“Representative”), subject to the terms and conditions stated herein, to issue
and sell to the several Purchasers U.S. $500,000,000 aggregate principal amount
of its 5.625% Senior Notes due 2025 (the “Notes”) to be issued under an
indenture to be dated as of July 14, 2020 (the “Indenture”), among the
Partnership, the Guarantors (as defined below) and Wells Fargo Bank, National
Association, as trustee (the “Trustee”). The Notes will be unconditionally
guaranteed (the “Guarantees” and, together with the Notes, the “Offered
Securities”) as to the payment of principal and interest by the Partnership’s
subsidiaries listed on Schedule B attached hereto (the “Guarantors”).

The Partnership, the Guarantors and Rattler Midstream GP LLC, a Delaware limited
liability company and the general partner of the Partnership (the “General
Partner”), are collectively called the “Partnership Entities.” The
“Organizational Agreements” means, collectively, the First Amended and Restated
Agreement of Limited Partnership of the Partnership (as it may be amended from
time to time, the “Partnership Agreement”), the First Amended and Restated
Limited Liability Company Agreement of the General Partner (as it may be amended
from time to time, the “General Partner LLC Agreement”), the Second Amended and
Restated Limited Liability Company Agreement of Rattler Midstream Operating LLC
(“OpCo LLC”), the Limited Liability Company Agreement of Rattler Ajax Processing
LLC, the Limited Liability Company Agreement of Rattler OMOG LLC and the First
Amended and Restated Limited Liability Company Agreement of Tall City Towers LLC
(“Tall City LLC”) (together, as each may be amended from time to time, the
“Guarantor LLC Agreements”).

Each of the Partnership Entities hereby jointly and severally agree with the
several Purchasers as follows:

1. Representations and Warranties of the Partnership Entities. Each of the
Partnership Entities, jointly and severally, represent and warrant to, and agree
with, the several Purchasers that:

For purposes of this Agreement:

“Applicable Time” means 6:30 P.M. (New York City time) on July 9, 2020.

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Closing Date” has the meaning set forth in Section 2 hereof.



--------------------------------------------------------------------------------

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Commission” means the United States Securities and Exchange Commission.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Final Offering Memorandum” means the final offering memorandum relating to the
Offered Securities to be offered by the Partnership that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Memorandum or the Final Offering Memorandum.

“General Disclosure Package” means the Preliminary Offering Memorandum together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information in which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule C hereto.

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Partnership, used or referred to by the Partnership or
containing a description of the final terms of the Offered Securities or of
their offering, in the form retained in the Partnership’s records.

“Preliminary Offering Memorandum” means the preliminary offering memorandum,
dated July 7, 2020, relating to the Offered Securities to be offered by the
Partnership.

“Rules and Regulations” means the rules and regulations of the Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board (the “PCAOB”) and, as
applicable, the rules of the NASDAQ Global Select Market (“Exchange Rules”).

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule C hereto.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Securities Act.

(a) Offering Memorandum; The Partnership has prepared a Preliminary Offering
Memorandum and will prepare a Final Offering Memorandum.

 

-2-



--------------------------------------------------------------------------------

(b) Disclosure. As of the date of this Agreement, the Final Offering Memorandum
does not, and as of the Closing Date, the Final Offering Memorandum will not,
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. At the Applicable
Time, and as of the Closing Date, neither (i) the General Disclosure Package,
nor (ii) any individual Supplemental Marketing Material, when considered
together with the General Disclosure Package, included, or will include, any
untrue statement of a material fact or omitted, or will omit, to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The preceding two
sentences do not apply to statements in or omissions from the Preliminary
Offering Memorandum, the Final Offering Memorandum, the General Disclosure
Package or any Supplemental Marketing Material based upon written information
furnished to the Partnership by any Purchaser through the Representative
specifically for use therein, it being understood and agreed that the only such
information is that described as such in Section 7(e) hereof.

(c) Organization and Good Standing of the Partnership Entities. Each of the
Partnership Entities has been duly organized and is existing and in good
standing under the laws of the State of Delaware, with limited partnership or
limited liability company power and authority, as applicable, to own and/or
lease its properties and conduct its business as described in the General
Disclosure Package and the Final Offering Memorandum; and each of the
Partnership Entities is duly qualified to do business as a foreign limited
partnership or limited liability company, as applicable, in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification, except where the failure to so
qualify or to be in good standing in such other jurisdictions would not,
individually or in the aggregate, (i) result in a material adverse effect on the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Partnership Entities taken as a whole (“Material Adverse
Effect”) or (ii) materially impair the ability of any of the Partnership
Entities to consummate the offering of the Offered Securities or any other
transactions provided for in this Agreement.

(d) General Partner Authority. The General Partner has, and at the Closing Date
will have, full limited liability company power and authority to serve as
general partner of the Partnership in all material respects as disclosed in the
General Disclosure Package and the Final Offering Memorandum.

(e) Sponsor. Diamondback Energy, Inc., a Delaware corporation (the “Sponsor”),
owns a 100% membership interest in the General Partner; such membership interest
has been duly authorized and validly issued in accordance with the General
Partner LLC Agreement and the Sponsor has no obligation to make further payments
for the purchase of such membership interest; and the Sponsor owns such
membership interest free and clear of all liens, encumbrances, security
interests, equities, charges or claims (“Liens”), except for restrictions on
transferability contained in the General Partner LLC Agreement or as described
in the General Disclosure Package and the Final Offering Memorandum, if any.

(f) Guarantors. All of the limited liability company interests in the Guarantors
have been duly authorized and validly issued in accordance with their respective
Guarantor LLC Agreements, and the Sponsor and the Partnership have no obligation
to make further payments for the purchase of any such membership interests; and
the Sponsor and the Partnership own such membership interests in the Guarantors
free and clear of all Liens; except for (i) those arising under OpCo’s credit
agreement, dated as of May 28, 2019, as may be amended, restated, supplemented
or otherwise modified from time to time, (ii) restrictions on transferability
contained in the Guarantor LLC Agreements and (iii) as described in the General
Disclosure Package and the Final Offering Memorandum, if any.

 

-3-



--------------------------------------------------------------------------------

(g) The General Partner. The General Partner is, and at the Closing Date, will
be, the sole general partner of the Partnership, with a general partner interest
in the Partnership (the “GP Interest”), which interest will not be entitled to
participate in distributions made by the Partnership, except that it will be
entitled to a quarterly cash preferred distribution of 2.0% of its initial
capital contribution, or $0.02 million, in respect of the GP Interest; such
general partner interest has been duly authorized and validly issued in
accordance with the Partnership Agreement and the General Partner has no
obligation to make further payments for the purchase of such general partner
interest; and the General Partner owns such general partner interest free and
clear of all Liens, except for restrictions on transferability contained in the
Partnership Agreement and as described in the General Disclosure Package and the
Final Offering Memorandum, if any.

(h) Indenture. On the Closing Date, the Indenture will have been duly
authorized, executed and delivered by each of the Partnership and the
Guarantors. When duly executed and delivered by each of the parties thereto, the
Indenture will constitute the valid and legally binding obligations of the
Partnership and the Guarantors, enforceable in accordance with its terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or other similar
laws of general applicability relating to or affecting the rights and remedies
of creditors or by general equitable principles and except as rights to
indemnification and contribution may be limited by applicable law.

(i) The Notes and the Guarantees. On the Closing Date, the Notes to be purchased
by the Purchasers from the Partnership (i) will be in the form contemplated by
the Indenture, (ii) will have been duly authorized by the Partnership on the
date this Agreement is signed for issuance and sale pursuant to this Agreement
and the Indenture, (iii) will have been duly executed by the Partnership,
(iv) when authenticated by the Trustee in the manner provided for in the
Indenture on the Closing Date and delivered against payment of the purchase
price therefor, will have been duly authenticated, issued, executed and
delivered and will constitute valid and legally binding obligations of the
Partnership, enforceable against the Partnership in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or other similar
laws of general applicability relating to or affecting the rights and remedies
of creditors or by general equitable principles and except as rights to
indemnification and contribution may be limited by applicable law, and (v) will
be entitled to the benefits of the Indenture. On the Closing Date, the
Guarantees of the Notes will be in the form contemplated by the Indenture and
will have been duly authorized by the Guarantors for issuance pursuant to this
Agreement and the Indenture. When issued by the Guarantors, the Guarantees of
the Notes will have been duly executed and delivered by the Guarantors at the
Closing Date and, when the Notes have been authenticated in the manner provided
for in the Indenture and issued and delivered against payment of the purchase
price therefor, the Guarantees will constitute the valid and legally binding
agreement of the Guarantors, and will be entitled to the benefits provided by
the Indenture.

(j) No Finder’s Fee. Except as disclosed in the General Disclosure Package and
the Final Offering Memorandum, there are no contracts, agreements or
understandings between the Partnership and any person that would give rise to a
valid claim against any of the Partnership Entities or any Purchaser for a
brokerage commission, finder’s fee or other like payment in connection with this
offering.

(k) Accurate Descriptions. The Indenture, the Notes and the Guarantees conform
in all material respects to the respective statements relating thereto contained
in the General Disclosure Package and the Final Offering Memorandum.

 

-4-



--------------------------------------------------------------------------------

(l) No Registration Rights. There are no contracts, agreements or understandings
between any of the Partnership Entities and any person granting such person the
right to require the Partnership or the Guarantors to file a registration
statement under the Securities Act with respect to any debt securities of the
Partnership or the Guarantors owned or to be owned by such person.

(m) Absence of Further Requirements. No consent, approval, authorization or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required to be obtained or made by any of the
Partnership Entities for the consummation of the transactions contemplated by
this Agreement or the Indenture in connection with the offering, issuance and
sale of the Notes by the Partnership and the issuance of the Guarantees by the
Guarantors except for such as (i) have been obtained, or made, (ii) may be
required under state securities laws, (iii) may be necessary under the
securities laws and regulations of foreign jurisdictions and (iv) the absence or
omission of which would not reasonably be expected to materially impair the
ability of any of the Partnership Entities to consummate the transactions
provided for in this Agreement and the Indenture.

(n) Title to Property. Except as disclosed in the General Disclosure Package and
the Final Offering Memorandum, each of the Partnership Entities has good and
marketable title to all real and personal property reflected in the General
Disclosure Package and Final Offering Memorandum as assets owned by it, in each
case free and clear of all liens, encumbrances and defects except such as
(i) are described in the General Disclosure Package and Final Offering
Memorandum or (ii) do not materially affect the value of the properties of the
Partnership Entities and do not interfere in any material respect with the use
made or proposed to be made of such properties by the Partnership Entities.

(o) Rights-of-Way. Each of the Partnership Entities has such consents,
easements, rights-of-way or licenses from any person (collectively,
“rights-of-way”) as are necessary to enable it to conduct its business in the
manner described in the General Disclosure Package and the Final Offering
Memorandum, subject to qualifications as may be set forth in the General
Disclosure Package and the Final Offering Memorandum, except where failure to
have such rights-of way would not reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect.

(p) Absence of Defaults and Conflicts Resulting from Transaction. The execution,
delivery and performance of the Indenture, and the issuance and sale of the
Offered Securities and compliance with the terms and provisions thereof, did not
and will not, as applicable, result in a breach or violation of any of the terms
and provisions of, or constitute a default or a Debt Repayment Triggering Event
(as defined below) under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of any of the Partnership Entities
pursuant to (i) the Organizational Agreements, the certificates of limited
partnership or formation or any other organizational document of any Partnership
Entity, (ii) any statute, rule, regulation or order of any governmental agency
or body or any court, domestic or foreign, having jurisdiction over the
Partnership Entities or any of their respective properties, or (iii) any
agreement or instrument to which any Partnership Entity is a party or by which
any of the Partnership Entities are bound or to which any of the properties of
the Partnership Entities is subject, except in the case of clauses (ii) and
(iii), for any breaches, violations, defaults, liens, charges or encumbrances,
which, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect; a “Debt Repayment Triggering Event” means
any event or condition that gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture, or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
any of the Partnership Entities.

 

-5-



--------------------------------------------------------------------------------

(q) Absence of Existing Defaults and Conflicts. None of the Partnership Entities
(i) is in violation of its respective limited partnership agreement, limited
liability company agreement or similar organizational documents, (ii) is in
default (or with the giving of notice or lapse of time would be in default)
under any existing obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which any of them is a party or by which any of them is bound or to which any of
the properties of any of them is subject or (iii) is in violation of any statute
or any order, rule or regulation of any court or governmental agency or body
having jurisdiction over it or its property or assets, except, in the case of
clauses (ii) and (iii), to the extent any such violation or default would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

(r) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by each of the Partnership Entities.

(s) Possession of Licenses and Permits. The Partnership Entities possess all
adequate certificates, authorizations, franchises, licenses and permits issued
by appropriate federal, state, local or foreign regulatory bodies (collectively,
“Licenses”) necessary or material to the conduct of the business now conducted
or proposed in the General Disclosure Package and the Final Offering Memorandum
to be conducted by them, except where the failure to have obtained the same
would not reasonably be expected to result in a Material Adverse Effect. The
Partnership Entities are in compliance with the terms and conditions of all such
Licenses, except where the failure to so comply would not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Effect, and
have not received any notice of proceedings relating to the revocation or
modification of any Licenses that, if determined adversely to a Partnership
Entity, would reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect.

(t) Environmental Laws. Except as disclosed in the General Disclosure Package
and the Final Offering Memorandum, (a)(i) none of the Partnership Entities is in
violation of, and does not have any liability under, any federal, state, local
or non-U.S. statute, law, rule, regulation, ordinance, code, other requirement
or rule of law (including common law), or decision or order of any domestic or
foreign governmental agency, governmental body or court, relating to pollution,
to the use, handling, transportation, treatment, storage, discharge, disposal or
release of Hazardous Substances (as defined below), to the protection or
restoration of the environment or natural resources, to health and safety
including as such relates to exposure to Hazardous Substances, and to natural
resource damages (collectively, “Environmental Laws”) that would, individually
or in the aggregate, have a Material Adverse Effect, (ii) to the knowledge of
the Partnership Entities, none of the Partnership Entities owns, occupies,
operates or uses any real property contaminated with Hazardous Substances,
(iii) none of the Partnership Entities is conducting or funding any
investigation, remediation, remedial action or monitoring of actual or suspected
Hazardous Substances in the environment, (iv) to the knowledge of the
Partnership Entities, none of the Partnership Entities is liable or allegedly
liable for any release or threatened release of Hazardous Substances, including
at any off-site treatment, storage or disposal site, (v) none of the Partnership
Entities is subject to any pending, or to the Partnership Entities’ knowledge
threatened, claim by any governmental agency or governmental body or person
arising under Environmental Laws or relating to Hazardous Substances, and
(vi) the Partnership Entities have received and are in compliance with all, and
have no liability under any, permits, licenses, authorizations, identification
numbers or other approvals required under applicable Environmental Laws to
conduct their business, except in each case covered by clauses (i) – (vi) such
as would not reasonably be expected to, individually or in the aggregate, result
in a Material Adverse Effect; (b) to the knowledge of the Partnership Entities,
there are no facts or circumstances that would reasonably be expected to result
in a violation of, liability under, or claim pursuant to any Environmental Law
that would result in a Material Adverse Effect; and (c) in the ordinary

 

-6-



--------------------------------------------------------------------------------

course of its business, the Partnership Entities periodically evaluate the
effect, including associated costs and liabilities, of Environmental Laws on the
business, properties, results of operations and financial condition of the
Partnership, and, on the basis of such evaluation, the Partnership Entities have
reasonably concluded that such Environmental Laws will not, individually or in
the aggregate, result in a Material Adverse Effect. For purposes of this
subsection, “Hazardous Substances” means (A) petroleum and petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and mold, and (B) any other chemical,
material or substance defined or regulated as toxic or hazardous or as a
pollutant, contaminant or waste under Environmental Laws.

(u) Accurate Disclosure. The statements in the General Disclosure Package and
the Final Offering Memorandum under the headings “Description of Other
Indebtedness,” “Description of Notes” and “Material U.S. Federal Income Tax
Considerations” insofar as such statements summarize legal matters, agreements,
documents or legal or regulatory proceedings discussed therein, are accurate and
fair summaries, in all material respects, of such legal matters, agreements,
documents or legal or regulatory proceedings and present the information
required to be shown.

(v) Absence of Manipulation. None of the Partnership Entities has taken,
directly or indirectly, any action that is designed to or that has constituted
or that would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Partnership.

(w) Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in the Preliminary
Offering Memorandum, the Final Offering Memorandum, or any Issuer Free Writing
Communication are based on or derived from sources that the Partnership believes
to be reliable and accurate in all material respects.

(x) Internal Controls and Compliance with the Sarbanes-Oxley Act. The
Partnership Entities and the Board of Directors of the General Partner (the
“Board”) are in compliance with all applicable provisions of Sarbanes-Oxley, the
Exchange Act and the Exchange Rules. The Partnership maintains a system of
internal controls, including, but not limited to, disclosure controls and
procedures, internal controls over accounting matters and financial reporting,
an internal audit function and legal and regulatory compliance controls
(collectively, “Internal Controls”) that comply with the applicable Securities
Laws and are sufficient to provide reasonable assurances that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. Generally Accepted Accounting Principles
(“GAAP”) and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accounting for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Internal Controls are overseen by the Audit
Committee of the Board (the “Audit Committee”) in accordance with Exchange
Rules. The Partnership has not publicly disclosed or reported to the Audit
Committee or the Board, and within the next 135 days the Partnership does not
reasonably expect to publicly disclose or report to the Audit Committee or the
Board, a significant deficiency, material weakness, change in Internal Controls
or fraud involving management or other employees who have a significant role in
Internal Controls, any violation of, or failure to comply with, the applicable
provisions of the Securities Laws, or any matter which, if determined adversely,
would reasonably be expected to result in a Material Adverse Effect.

 

-7-



--------------------------------------------------------------------------------

(y) Disclosure Controls. The Partnership maintains an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that has been designed to ensure that information required to be
disclosed by the Partnership in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Partnership’s management, as appropriate to allow timely
decisions regarding required disclosure. The Partnership has carried out
evaluations of the effectiveness of its disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

(z) Litigation. Except as disclosed in the General Disclosure Package and the
Final Offering Memorandum, there are no pending actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) against or affecting the Partnership Entities or,
to the knowledge of the Partnership Entities, any of their respective properties
that, if determined adversely to a Partnership Entity, would reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect, or would materially and adversely affect the ability of the Partnership
Entities to perform their respective obligations under the Indenture or this
Agreement, or which are otherwise material in the context of the sale of the
Offered Securities; and no such actions, suits or proceedings (including any
inquiries or investigations by any court or governmental agency or body,
domestic or foreign) are, to the knowledge of the Partnership Entities,
threatened or contemplated.

(aa) Financial Statements of the Partnership. The historical financial
statements included or incorporated by reference in the General Disclosure
Package and the Final Offering Memorandum present fairly in all material
respects the financial position of the Partnership at the dates and the results
of its operations and the changes in its cash flows for the periods indicated,
and such financial statements have been prepared in conformity with GAAP,
applied on a consistent basis. Grant Thornton LLP has certified the audited
financial statements of the Partnership included or incorporated by reference in
the General Disclosure Package and the Final Offering Memorandum and is an
independent registered public accounting firm with respect to the Partnership
within the Rules and Regulations and as required by the Securities Act and the
applicable rules and guidance from the Public Company Accounting Oversight Board
(“PCAOB”). The other financial and statistical data included in the General
Disclosure Package and the Final Offering Memorandum present fairly, in all
material respects, the information shown therein and such data has been compiled
on a basis consistent with the financial statements presented therein and the
books and records of the Partnership Entities. The Partnership Entities do not
have any material liabilities or obligations, direct or contingent (including
any off-balance sheet obligations or any “variable interest entities” within the
meaning of Financial Accounting Standards Board Interpretation No. 46), not
disclosed in the General Disclosure Package and the Final Offering Memorandum.
The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in each of the Preliminary Offering Memorandum, the
General Disclosure Package and the Final Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

(bb) No Material Adverse Change in Business. Except as disclosed in the General
Disclosure Package and the Final Offering Memorandum (exclusive of any amendment
or supplement thereto), since the end of the period covered by the latest
audited financial statements included or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum, (i) there has been
no change, nor any development or event involving a prospective change, in the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Partnership Entities, taken as a whole, that is material and
adverse, (ii) there has been no dividend or distribution of any kind declared,
paid or made by the Partnership on any class of their units, (iii) there has
been no material adverse change in the units, short-term indebtedness, long-term
indebtedness, net current assets or net assets

 

-8-



--------------------------------------------------------------------------------

of the Partnership Entities, (iv) there has been no material transaction entered
into and there is no material transaction that is probable of being entered into
by the Partnership Entities other than transactions in the ordinary course of
business and (v) there has been no obligation, direct or contingent, that is
material to the Partnership Entities taken as a whole, incurred by the
Partnership Entities, except obligations incurred in the ordinary course of
business.

(cc) Investment Company Act. None of the Partnership Entities is, and, after
giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the General Disclosure
Package and the Final Offering Memorandum, will be an “investment company” as
defined in the Investment Company Act of 1940 (the “Investment Company Act”).

(dd) Regulations T, U, X. None of the Partnership Entities or any agent thereof
acting on their behalf has taken, and none of them will take, any action that
might cause this Agreement or the issuance or sale of the Offered Securities to
violate Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System.

(ee) Federal Income Tax Election. Effective May 24, 2019, the Partnership has
properly elected to be classified as an association taxable as a corporation for
United States federal income tax purposes. Each of the Partnership Entities
other than the Partnership is properly classified as either a disregarded entity
or a partnership for United States federal income tax purposes.

(ff) Ratings. No “nationally recognized statistical rating organization” as such
term is defined for purposes of Section 3(a)(62) of the Exchange Act (i) has
imposed (or has informed the Partnership Entities that it is considering
imposing) any condition (financial or otherwise) on the Partnership Entities’
retaining any rating assigned to the Partnership Entities or any securities of
the Partnership Entities or (ii) has indicated to the Partnership Entities that
it is considering any of the actions described in Section 7(c)(ii) hereof.

(gg) Class of Securities Not Listed. No securities of the same class (within the
meaning of Rule 144A(d)(3) of the Securities Act) as the Offered Securities are
and will not be, at the Closing Date, listed on any national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system.

(hh) No Registration. Assuming the representations and warranties in Section 3
hereof are true and correct and the Purchasers comply with the offer and sale
procedures set forth in this Agreement, the offer and sale of the Offered
Securities in the manner contemplated by this Agreement will be exempt from the
registration requirements of the Securities Act by reason of Section 4(a)(2)
thereof and Regulation S thereunder; and it is not necessary to qualify the
Indenture under the Trust Indenture Act.

(ii) No General Solicitation; No Directed Selling Efforts. None of the
Partnership Entities, any of their respective affiliates, or any person acting
on their behalf (other than any Purchaser or a Purchaser’s affiliates or any of
their representatives, as to whom the Partnership Entities make no
representation or warranty) (i) has, within the six-month period prior to the
date hereof, offered or sold in the United States or to any U.S. person (as such
terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) or (B) with respect to any such
securities sold in reliance on Rule 903 of Regulation S under the Securities
Act, by means of any directed selling efforts within the meaning of Rule 902(c)
of Regulation S. Each of the Partnership Entities, their respective affiliates
and any person acting on their behalf (other than any Purchaser or a Purchaser’s
affiliates or any of their representatives, as to whom the Partnership

 

-9-



--------------------------------------------------------------------------------

Entities make no representation or warranty) have complied and will comply with
the offering restrictions requirement of Regulation S. None of the Partnership
Entities has entered, and none of the Partnership Entities will enter, into any
contractual arrangement with respect to the distribution of the Offered
Securities except for this Agreement.

(jj) Insurance. Except as disclosed in the General Disclosure Package and the
Final Offering Memorandum, the Partnership Entities are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Partnership reasonably believes are adequate for the conduct of
their business. All such policies of insurance insuring the Partnership Entities
are in full force and effect. The Partnership Entities are in compliance with
the terms of such policies and instruments in all material respects; and there
are no material claims by the Partnership Entities under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause. None of the Partnership Entities has any
reason to believe that any of them will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not reasonably be expected to have a Material Adverse Effect,
except as disclosed in the General Disclosure Package and the Final Offering
Memorandum.

(kk) Tax Returns. The Partnership Entities have filed all federal, state, local
and non-U.S. tax returns that are required to be filed or have requested
extensions thereof (except in any case in which the failure so to file would not
reasonably be expected to result in a Material Adverse Effect); and, except as
set forth in the General Disclosure Package and the Final Offering Memorandum,
the Partnership Entities have paid all taxes (including any assessments, fines
or penalties) required to be paid by them, except for any such taxes,
assessments, fines or penalties currently being contested in good faith and for
which an adequate reserve for accrual has been established in accordance with
GAAP or as would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.

(ll) Certain Relationships and Related Transactions. No relationship, direct or
indirect, exists between or among any of the Partnership Entities, on the one
hand, and the directors, officers, unitholders, customers or suppliers of the
Partnership Entities, on the other hand, which is required to be described in
the General Disclosure Package which is not so described therein. The Final
Offering Memorandum will contain the same description of the matters set forth
in the preceding sentence contained in the General Disclosure Package.

(mm) ERISA. None of the Partnership Entities maintain or have established any
“pension plans” subject to the minimum funding standards under Section 302 of
the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (“ERISA”) and none of the
Partnership Entities have incurred or would reasonably be expected to incur any
withdrawal liability under Section 4201 of ERISA, any liability under
Section 4062, 4063 or 4064 of ERISA, or any other liability under Title IV of
ERISA; none of the Partnership Entities are obligated to make contributions to a
multiemployer plan under the terms of a plan or under the terms of a
collectively bargained agreement; none of the Partnership Entities maintain or
are required to contribute to a “welfare plan” (as defined in Section 3(1) of
ERISA) that provides retiree or other post-employment welfare benefits or
insurance coverage (other than “continuation coverage” (as defined in
Section 602 of ERISA)); and each pension plan and welfare plan established or
maintained by the Partnership Entities are in compliance with the currently
applicable provisions of ERISA, except where the failure to comply would not
reasonably be expected to result in a Material Adverse Effect.

(nn) No Unlawful Payments. None of the Partnership Entities or, to the knowledge
of the Partnership Entities, any director, officer, agent, employee, affiliate
of, or other person associated with or acting on behalf of, the Partnership
Entities has (i) used any corporate funds

 

-10-



--------------------------------------------------------------------------------

for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made or taken an act in furtherance of an
offer, promise or authorization of any direct or indirect unlawful payment or
benefit to any foreign or domestic government official or employee, including of
any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offense
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption law; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit. The Partnership Entities have
instituted, maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws or
regulations.

(oo) Compliance with Anti-Money Laundering Laws. The operations of the
Partnership Entities are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
Bank Secrecy Act, as amended by Title III of the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (USA Patriot Act), the anti-money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Partnership Entities
with respect to the Anti-Money Laundering Laws is pending or, to the knowledge
of the Partnership Entities, threatened.

(pp) No Conflicts with Sanctions Laws. None of the Partnership Entities or, to
the knowledge of the Partnership Entities, any director, officer, agent,
employee, affiliate of, or other person associated with or acting on behalf of,
the Partnership Entities is currently the subject or the target of any sanctions
administered or enforced by the U.S. government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State and including, without limitation, the designation
as a “specially designated national” or “blocked person”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, the Swiss
Secretariat of Economic Affairs, the Hong Kong Monetary Authority, the Monetary
Authority of Singapore or other relevant sanctions authority (collectively,
“Sanctions”), nor are any of the Partnership Entities located, organized or
resident in a country or territory that is the subject or target of Sanctions,
including, without limitation, Cuba, Iran, North Korea, Syria and Crimea (each,
a “Sanctioned Country”); and the Partnership Entities will not directly or
indirectly use the proceeds of the offering of the Notes hereunder, or lend, or
knowingly contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
initial purchaser, advisor, investor or otherwise) of Sanctions. For the past
five years, the Partnership Entities have not knowingly engaged in, and are not
now knowingly engaged in and will not knowingly engage in, any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

 

-11-



--------------------------------------------------------------------------------

(qq) Guarantor Distributions to Partnership. None of the Guarantors are
prohibited, directly or indirectly, from paying any distributions to the
Partnership, from making any other distribution on such subsidiary’s equity
interests, from repaying to the Partnership any loans or advances to such
subsidiary from the Partnership or from transferring any of such subsidiary’s
property or assets to the Partnership or any other Guarantor.

(rr) Cybersecurity. Each Partnership Entity’s information technology assets and
equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) are adequate for, and
operate and perform in all material respects as required in connection with, the
operation of the business of such Partnership Entity as currently conducted,
free and clear of all material bugs, errors, defects, Trojan horses, time bombs,
malware and other corruptants. Each Partnership Entity has implemented and
maintains commercially reasonable controls, policies, procedures, and safeguards
to maintain and protect its material confidential information and the integrity,
continuous operation, redundancy and security of all IT Systems and data
(including all personal, personally identifiable, sensitive, confidential or
regulated data (“Personal Data”)) used in connection with its business, and
there have been no breaches, violations, outages or unauthorized uses of or
accesses to the same, except for those that (i) have been remedied without
material cost or liability or the duty to notify any other person and (ii) those
that will not individually or in the aggregate result in a Material Adverse
Effect, nor any incidents under internal review or investigations relating to
the same. Each Partnership Entity is presently in material compliance with all
applicable laws or statutes and all judgments, orders, rules and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Personal Data and to the protection of such IT Systems and Personal
Data from unauthorized use, access, misappropriation or modification.

Any certificate signed by any officer of the General Partner and delivered to
the Representative or counsel for the Purchasers in connection with the offering
of the Notes shall be deemed a representation and warranty by the Partnership,
as to matters covered thereby, to each Purchaser.

2. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and covenants contained in, and subject to the terms
and conditions of, this Agreement, the Partnership agrees to sell to the several
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Partnership, at a purchase price of 98.5% of the aggregate
principal amount thereof plus accrued interest, if any, from July 14, 2020 to
the Closing Date (as hereinafter defined), the respective principal amount of
the Notes set forth opposite the names of the several Purchasers in Schedule A
hereto.

The Partnership will deliver against payment of the purchase price the Notes to
be offered and sold by the Purchasers in reliance on Regulation S (the
“Regulation S Securities”) in the form of one or more permanent global
securities in registered form without interest coupons (the “Regulation S Global
Securities”) which will be deposited on the Closing Date with the Trustee as
custodian for The Depository Trust Company (“DTC”) for the respective accounts
of the DTC participants and registered in the name of Cede & Co., as nominee for
DTC. The Partnership will deliver against payment of the purchase price the
Notes to be purchased by each Purchaser hereunder and to be offered and sold by
each Purchaser in reliance on Rule 144A (the “144A Securities”) in the form of
one or more permanent global securities in definitive form without interest
coupons (the “Restricted Global Securities”) deposited with the Trustee as
custodian for DTC and registered in the name of Cede & Co., as nominee for DTC.
The Regulation S Global Securities and the Restricted Global Securities shall be
assigned separate CUSIP numbers. The Regulation S Global Security and the
Restricted Global Securities shall include the legend regarding restrictions on
transfer set forth under “Transfer Restrictions” in the Final Offering
Memorandum. Until the termination of the distribution compliance period (as
defined in Regulation S) with respect to the offering of the Offered Securities,
interests in the Regulation S Global Securities may only be held by the DTC
participants for Euroclear and Clearstream, Luxembourg. Interests in any
permanent global Securities will be held only in book-entry form through
Euroclear, Clearstream, Luxembourg or DTC, as the case may be, except in the
limited circumstances described in the Final Offering Memorandum.

 

-12-



--------------------------------------------------------------------------------

Payment for the Regulation S Securities and the 144A Securities shall be made by
the Purchasers in Federal (same day) funds by wire transfer to an account at a
bank acceptable to the Representative drawn to the order of the Representative
at the office of Latham & Watkins LLP, 811 Main Street Suite 3700, Houston,
Texas 77002, at 10:00 A.M. (New York time), on July 14, 2020, or at such other
time not later than seven full business days thereafter as the Representative
and the Partnership determine, such time being herein referred to as the
“Closing Date”, against delivery to the Trustee as custodian for DTC of (i) the
Regulation S Global Securities representing all of the Regulation S Securities
for the respective accounts of the DTC participants for Euroclear and
Clearstream, Luxembourg and (ii) the Restricted Global Securities representing
all of the 144A Securities. The Regulation S Global Securities and the
Restricted Global Securities will be made available for checking at least 24
hours prior to the Closing Date.

3. Representations by the Purchasers; Resale by the Purchasers.

(a) Each Purchaser severally represents and warrants to the Partnership and the
Guarantors that it is an “accredited investor” within the meaning of
Regulation D under the Securities Act (“Regulation D”).

(b) Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from the registration requirements of the Securities
Act. Each Purchaser severally represents and agrees that it has offered and sold
the Offered Securities, and will offer and sell the Offered Securities (i) as
part of its distribution at any time and (ii) otherwise until 40 days after the
later of the commencement of the offering and the Closing Date, only in
accordance with Rule 903 or Rule 144A. Accordingly, neither such Purchaser nor
its affiliates, nor any persons acting on its or their behalf, have engaged or
will engage in any directed selling efforts with respect to the Offered
Securities, and such Purchaser, its affiliates and all persons acting on its or
their behalf have complied and will comply with the offering restrictions
requirement of Regulation S. Each Purchaser severally agrees that, at or prior
to confirmation of sale of the Offered Securities, other than a sale pursuant to
Rule 144A, such Purchaser will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases the
Offered Securities from it during the restricted period a confirmation or notice
to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”

Terms used in this subsection (b) have the meanings given to them by
Regulation S.

(c) Each Purchaser severally agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Purchasers or affiliates of the other Purchasers or with the prior written
consent of the Partnership and the Guarantors.

 

-13-



--------------------------------------------------------------------------------

(d) Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule
502(c), including, but not limited to (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, or (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.
Each Purchaser severally agrees, with respect to resales made in reliance on
Rule 144A of any of the Offered Securities, to deliver either with the
confirmation of such resale or otherwise prior to settlement of such resale a
notice to the effect that the resale of such Offered Securities has been made in
reliance upon the exemption from the registration requirements of the Securities
Act provided by Rule 144A.

(e) Each of the Purchasers severally represents and agrees that:

(i) (A) it is a person whose ordinary activities involve it acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
its business and (B) it has not offered or sold and will not offer or sell the
Offered Securities other than to persons whose ordinary activities involve them
acquiring, holding, managing or disposing of investments (as principal or as
agent) for the purposes of their businesses or who it is reasonable to expect
will acquire, hold, manage or dispose of investments (as principal or agent) for
the purposes of their businesses where the issue of the Offered Securities would
otherwise constitute a contravention of Section 19 of the Financial Services and
Markets Act 2000 (the “FSMA”) by the Partnership;

(ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the FSMA) received by
it in connection with the issue or sale of the Offered Securities in
circumstances in which Section 21(1) of the FSMA does not apply to the
Partnership or the Guarantors; and

(iii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Offered Securities in,
from or otherwise involving the United Kingdom.

4. Certain Agreements of the Partnership Entities. Each of the Partnership
Entities agrees with the several Purchasers that:

(a) Amendments and Supplements to Offering Memorandum. The Partnership Entities
will promptly advise the Representative of any proposal to amend or supplement
the General Disclosure Package, any Supplemental Marketing Material or Final
Offering Memorandum and will not effect such amendment or supplementation
without the Representative’s consent. If, at any time prior to the completion of
the resale of the Offered Securities by the Purchasers, there occurs an event or
development as a result of which the Preliminary Offering Memorandum or Final
Offering Memorandum or the General Disclosure Package or any Supplemental
Marketing Material, if republished immediately following such event or
development, included or would include an untrue statement of a material fact or
omitted or would omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it is necessary at any such time to amend or
supplement the Preliminary Offering Memorandum or Final Offering Memorandum, the
General Disclosure Package or any Supplemental Marketing Material to comply with
any applicable law, the Partnership Entities promptly will notify the
Representative of such event and promptly will prepare and furnish, at their own
expense, to the Purchasers and the dealers and to any other dealers at the
request of the Representative, an amendment or supplement which will correct
such statement or omission or effect such compliance. Neither the
Representative’s consent to, nor the Purchasers’ delivery to offerees or
investors of, any such amendment or supplement shall constitute a waiver of any
of the conditions set forth in Section 6 hereof.

 

-14-



--------------------------------------------------------------------------------

(b) Furnishing of Offering Memorandum. The Partnership Entities will furnish to
the Representative copies of the Preliminary Offering Memorandum, each other
document comprising a part of the General Disclosure Package, the Final Offering
Memorandum, all amendments and supplements to such documents and each item of
Supplemental Marketing Material, in each case as soon as available and in such
quantities as the Representative reasonably requests. At any time when the
Partnership is not subject to Section 13 or 15(d), and any Offered Securities
remain “restricted securities” within the meaning of the Securities Act, the
Partnership Entities will promptly furnish or cause to be furnished to the
Representative (and, upon request, to each of the other Purchasers) and, upon
request of holders and prospective purchasers of the Offered Securities, to such
holders and purchasers, copies of the information required to be delivered to
holders and prospective purchasers of the Offered Securities pursuant to
Rule 144A(d)(4) (or any successor provision thereto) in order to permit
compliance with Rule 144A in connection with resales by such holders of the
Offered Securities. The Partnership will pay the expenses of printing and
distributing to the Purchasers all such documents.

(c) Blue Sky Qualifications. The Partnership Entities will cooperate with the
Purchasers and counsel for the Purchasers to qualify the Offered Securities for
sale and the determination of their eligibility for investment under the state
securities or blue sky laws of such jurisdictions in the United States and
Canada as the Representative reasonably designates and will continue such
qualifications in effect so long as required for the resale of the Offered
Securities by the Purchasers; provided that the Partnership will not be required
to qualify as a foreign entity or to take any action that would subject it to
general service of process or taxation in any such jurisdiction where it is not
presently qualified or subject to taxation.

(d) Reporting Requirements. For so long as the Notes remain outstanding, the
Partnership will furnish, upon request, to the Representative and, upon request,
to each of the other Purchasers as soon as practicable after the end of each
fiscal year, a copy of its annual report to unitholders for such year; and the
Partnership will furnish to the Representative and, upon request, to each of the
other Purchasers (i) as soon as available, a copy of each report and any
definitive proxy statement of the Partnership filed with the Commission under
the Exchange Act or mailed to the Partnership’s unitholders, the Trustee or
holders of the Offered Securities and (ii) from time to time, such other
information concerning the Partnership as the Representative may reasonably
request. However, so long as the Partnership is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely filing reports with the Commission on its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”), it is not required to furnish such
reports or statements to the Purchasers.

(e) Transfer Restrictions. During the period of one year after the Closing Date,
the Partnership will, upon request, furnish to the Representative, each of the
other Purchasers and any holder of Offered Securities a copy of the restrictions
on transfer applicable to the Offered Securities.

(f) No Resales by Affiliates. During the period of one year after the Closing
Date, unless permitted under Rule 144 of the Securities Act, the Partnership
will not, and will not permit any of its affiliates (as defined in Rule 144) to,
resell any of the Offered Securities that have been reacquired by any of them,
unless such Offered Securities are resold in a transaction registered under the
Securities Act.

(g) Investment Company. During the period of two years after the Closing Date,
none of the Partnership Entities will be or become an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act.

 

 

-15-



--------------------------------------------------------------------------------

(h) Payment of Expenses. The Partnership Entities will pay all expenses incident
to the performance of their respective obligations under this Agreement and the
Indenture, including but not limited to (i) the fees and expenses of the Trustee
and its professional advisers; (ii) all expenses in connection with the
execution, issue, authentication, packaging and initial delivery of the Offered
Securities, the preparation and printing of this Agreement, the Offered
Securities, the Indenture, the Preliminary Offering Memorandum, any other
documents comprising any part of the General Disclosure Package, the Final
Offering Memorandum, all amendments and supplements thereto, each item of
Supplemental Marketing Material and any other document relating to the issuance,
offer, sale and delivery of the Offered Securities; (iii) any fees and
reasonable attorney’s fees and expenses incurred by the Partnership Entities and
the Purchasers in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Offered Securities for offer and sale under the state securities or blue sky
laws of such jurisdictions as the Representative designates and the preparation
and printing of memoranda relating thereto, (iv) any fees charged by investment
rating agencies for the rating of the Offered Securities, (v) expenses incurred
in distributing (including any form of electronic distribution) the Preliminary
Offering Memorandum, any other documents comprising any part of the General
Disclosure Package, the Final Offering Memorandum (including any amendments and
supplements thereto) and any Supplemental Marketing Material to the Purchasers,
and (vi) expenses incurred in preparing, printing and distributing any Free
Writing Prospectuses to investors or prospective investors. The Partnership
Entities will also pay or reimburse the Purchasers (to the extent incurred by
them) for costs and expenses of the officers and employees of the General
Partner and any other expenses of the Partnership Entities relating to investor
presentations or any “road show” in connection with the offering and sale of the
Offered Securities including, without limitation, any travel expenses of the
officers and employees of the Partnership Entities. Except as provided in this
Agreement, the Purchasers shall pay all of their own costs and expenses,
including the fees and disbursement of their counsel.

(i) Use of Proceeds. The Partnership will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and except as disclosed in the General
Disclosure Package, the Partnership does not intend to use any of the proceeds
from the sale of the Offered Securities hereunder to repay any outstanding debt
owed to any affiliate of any Purchaser.

(j) Absence of Manipulation. In connection with the offering, until the
Representative shall have notified the Partnership and the other Purchasers of
the completion of the resale of the Offered Securities, none of the Partnership
Entities nor any of their affiliates will, either alone or with one or more
other persons, bid for or purchase for any account in which it or any of its
affiliates has a beneficial interest any Offered Securities or attempt to induce
any person to purchase any Offered Securities; and neither it nor any of its
affiliates will make bids or purchases for the purpose of creating actual, or
apparent, active trading in, or of raising the price of, the Offered Securities.

(k) Restriction on Sale of Securities. For a period of 90 days after the date
hereof, none of the Partnership Entities will, directly or indirectly, take any
of the following actions with respect to any United States dollar-denominated
debt securities issued or guaranteed by the Partnership Entities and having a
maturity of more than one year from the date of issue or any securities
convertible into or exchangeable or exercisable for any debt securities
(“Lock-Up Securities”): (i) offer, sell, issue, contract to sell, pledge or
otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue, contract to
sell, contract to purchase or grant any option, right or warrant to purchase
Lock-Up Securities, (iii) enter into any swap, hedge or any other

 

-16-



--------------------------------------------------------------------------------

agreement that transfers, in whole or in part, the economic consequences of
ownership of Lock-Up Securities, (iv) establish or increase a put equivalent
position or liquidate or decrease a call equivalent position in Lock-Up
Securities within the meaning of Section 16 of the Exchange Act or (v) file with
the Commission a registration statement under the Securities Act relating to
Lock-Up Securities or publicly disclose the intention to take any such action,
without the prior written consent of the Representative, except that the
Partnership is permitted to make a filing by the Partnership of a shelf
registration statement on Form S-3, or any amendments or supplements thereto,
under the Securities Act, which registration statement may include any debt and
other securities; provided that no sales under any such registration statement
shall be permitted during this 90-day period with respect to such
dollar-denominated debt securities. None of the Partnership Entities will at any
time directly or indirectly, take any action referred to in clauses (i) through
(v) above with respect to any securities under circumstances where such offer,
sale, pledge, contract or disposition would cause the exemption afforded by
Section 4(a)(2) of the Securities Act or the safe harbor of Regulation S
thereunder to cease to be applicable to the offer and sale of the Offered
Securities.

(l) Eligibility for Clearance. The Partnership Entities will reasonably assist
the Purchasers to permit the Offered Securities to be eligible for clearance and
settlement through the facilities of DTC.

(m) No General Solicitation or Directed Selling Efforts. None of the Partnership
Entities or any of their affiliates or any other person acting on its or their
behalf (other than the Purchasers, as to which no covenant is given) will
(i) solicit offers for, or offer or sell, the Offered Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D without the prior written consent of the Representative
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S thereunder, and all such persons will
comply with the offering restrictions requirement of Regulation S applicable to
such persons.

5. Free Writing Communications.

(a) Issuer Free Writing Communications. Each of the Partnership Entities
represents and agrees that, unless it obtains the prior consent of the
Representative, and each Purchaser severally represents and agrees that, unless
it obtains the prior consent of the Partnership Entities and the Representative,
it has not made and will not make any offer relating to the Offered Securities
that would constitute an Issuer Free Writing Communication.

(b) Term Sheets. The Partnership consents to the use by any Purchaser of a Free
Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering
Memorandum, including by means of a pricing term sheet in the form of Annex I to
Schedule C hereto, or (ii) does not contain any material information about the
Partnership Entities or their respective securities that was provided by or on
behalf of the Partnership Entities, it being understood and agreed that each of
the Partnership Entities shall not be responsible to any Purchaser for liability
arising from any inaccuracy in such Free Writing Communications referred to in
clause (i) or (ii) (other than the pricing term sheet attached as Annex I to
Schedule C hereto) as compared with the information in the Preliminary Offering
Memorandum, the Final Offering Memorandum or the General Disclosure Package and
any such inaccurate Free Writing Communication shall not be an Issuer Free
Writing Communication for purposes of this Agreement.

 

-17-



--------------------------------------------------------------------------------

6. Conditions of the Obligations of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties of the Partnership
Entities herein on the date hereof and on the Closing Date (as though made on
the Closing Date), to the accuracy of the statements of officers of the General
Partner and the Guarantors made pursuant to the provisions hereof, to the
performance by the Partnership Entities of their respective obligations
hereunder, and to each of the following additional terms and conditions:

(a) Grant Thornton Comfort Letters. The Representative shall have received
letters, dated, respectively, the date hereof and the Closing Date, of Grant
Thornton LLP confirming that they are a registered public accounting firm and
independent public accountants within the meaning of the Securities Laws, in
form and substance satisfactory to the Purchasers concerning the financial
information with respect to the Partnership and its consolidated subsidiaries
set forth in the General Disclosure Package and the Final Offering Memorandum.

(b) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, to the extent applicable, (i) no downgrading shall have occurred in
the rating accorded the Partnership’s debt securities by any “nationally
recognized statistical rating organization” (as defined by the Commission in
Section 3(a)(62) of the Exchange Act), (ii) no such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Partnership’s debt securities,
(iii) no change, nor any development or event involving a prospective change,
shall have occurred in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Partnership Entities, taken
as a whole, which, in the judgment of the Representative, is material and
adverse and makes it impractical or inadvisable to proceed with the offer, sale
or delivery of the Offered Securities or to enforce contracts for the sale of
the Offered Securities and (iv) no change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange controls
the effect of which is such as to make it, in the judgment of the
Representative, impractical or inadvisable to proceed with the offer, sale or
delivery of the Offered Securities or to enforce contracts for the sale of the
Offered Securities, whether in the primary market or in respect of dealings in
the secondary market shall have occurred.

(c) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) (A) trading in securities generally on
any securities exchange that has registered with the Commission under Section 6
of the Exchange Act (including the New York Stock Exchange, The Nasdaq Global
Select Market, The Nasdaq Global Market or The Nasdaq Capital Market) or
(B) trading in any securities of the Partnership on any exchange or in the
over-the-counter market, shall have been suspended or materially limited or the
settlement of such trading generally shall have been materially disrupted or
minimum prices shall have been established on any such exchange or such market
by the Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) a general moratorium on
commercial banking activities shall have been declared by federal or state
authorities, (iii) the United States shall have become engaged in hostilities,
there shall have been an escalation in hostilities involving the United States
or there shall have been a declaration of a national emergency or war by the
United States, or (iv) there shall have occurred such a material adverse change
in general economic, political or financial conditions, including, without
limitation, as a result of terrorist activities after the date hereof (or the
effect of international conditions on the financial markets in the United States
shall be such) or any other calamity or crisis either within or outside the
United States, as to make it, in the judgment of the Representative,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Offered Securities on the Closing Date on the terms and in the manner
contemplated in the Final Offering Memorandum.

(d) Opinion of Counsel for the Partnership Entities. The Representative shall
have received an opinion, dated the Closing Date, of Akin Gump Strauss Hauer &
Feld LLP, counsel for the Partnership Entities, in form and substance reasonably
satisfactory to the Representative.

 

-18-



--------------------------------------------------------------------------------

(e) Opinion of General Counsel for the General Partner. The Representative shall
have received an opinion, dated the Closing Date, of P. Matt Zmigrosky, General
Counsel for the General Partner and the Guarantors, in form and substance
reasonably satisfactory to the Representative.

(f) Opinion of Counsel for the Purchasers. The Representative shall have
received from Latham & Watkins LLP, counsel for the Purchasers, such opinion or
opinions, dated the Closing Date, with respect to such matters as the
Representative may require, and the Partnership Entities shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.

(g) Officers’ Certificate. The Representative shall have received a certificate,
dated the Closing Date, of an executive officer of the General Partner and the
Guarantors and a principal financial or accounting officer of the General
Partner and the Guarantors in which such officers shall state that (i) the
representations and warranties of the Partnership Entities in this Agreement are
true and correct, (ii) the Partnership Entities have complied with all
agreements and satisfied all conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date and (iii) subsequent to the
date of the most recent financial statements in the General Disclosure Package
there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Partnership Entities, taken as a whole, except as set forth in the General
Disclosure Package or as described in such certificate.

(h) DTC Eligibility. The Notes shall be eligible for clearance and settlement
through DTC.

(i) Indenture. The Purchasers shall have received a counterpart of the Indenture
with respect to the Offered Securities that shall have been validly executed and
delivered by each of the Partnership, the Guarantors and the Trustee.

The Partnership Entities will furnish the Purchasers with any additional
opinions, certificates, letters and documents as the Representative reasonably
requests and conformed copies of documents delivered pursuant to this Section 6.
The Representative may in its sole discretion waive on behalf of the Purchasers
compliance with any conditions to the obligations of the Purchasers hereunder,
whether in respect of a Closing Date or otherwise.

7. Indemnification and Contribution.

(a) Indemnification of the Purchasers. The Partnership Entities hereby agree,
jointly and severally, to indemnify and hold harmless each Purchaser, its
affiliates, directors, officers and employees and each person, if any, who
controls any Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof (including, but
not limited to, any loss, claim, damage, liability or action relating to
purchases and sales of the Notes), to which that Purchaser, affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained in (A) the Preliminary Offering
Memorandum or the Final Offering Memorandum or in any amendment or supplement
thereto (including, without limitation, any Supplemental Marketing Material),
(B) any Issuer Free Writing Communication or in any amendment or supplement
thereto, (C) any Exchange Act report, or (D) any Blue Sky application or other
document prepared or executed by the Partnership (or based upon any written
information furnished by the Partnership for use therein) specifically for the
purpose of qualifying any or all of the Notes under the securities laws of any
state or

 

-19-



--------------------------------------------------------------------------------

other jurisdiction (any such application, document or information being
hereinafter called a “Blue Sky Application”) or (ii) the omission or alleged
omission to state in the Preliminary Offering Memorandum or the Final Offering
Memorandum, any Issuer Free Writing Communication or in any amendment or
supplement thereto, any Supplemental Marketing Material, any Exchange Act report
or in any Blue Sky Application, any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and shall reimburse each Purchaser and each such
affiliate, director, officer, employee or controlling person promptly upon
demand for any legal or other expenses reasonably incurred by that Purchaser,
affiliate, director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that none of the Partnership Entities shall be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in the Preliminary Offering Memorandum, the Final Offering
Memorandum, any Issuer Free Writing Communication or in any such amendment or
supplement thereto, any Supplemental Marketing Material, any Exchange Act report
or in any Blue Sky Application, in reliance upon and in conformity with written
information concerning such Purchaser furnished to the Partnership through the
Representative by or on behalf of any Purchaser specifically for inclusion
therein, which information consists solely of the information specified in
Section 7(e). The foregoing indemnity agreement is in addition to any liability
which the Partnership may otherwise have to any Purchaser or to any affiliate,
director, officer, employee or controlling person of that Purchaser.

(b) Indemnification of the Partnership Entities. Each Purchaser, severally and
not jointly, shall indemnify and hold harmless each Partnership Entity, its
directors, officers and employees, and each person, if any, who controls such
Partnership Entity within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof, to which such
Partnership Entity or any such director, officer, employee or controlling person
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Final Offering Memorandum, any Issuer Free
Writing Communication or in any amendment or supplement thereto or in any Blue
Sky Application, or (ii) the omission or alleged omission to state in the
Preliminary Offering Memorandum, any Issuer Free Writing Communication or in any
amendment or supplement thereto or in any Blue Sky Application, any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, but in each case only
to the extent that the untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information concerning such Purchaser furnished to the Partnership through the
Representative by or on behalf of that Purchaser specifically for inclusion
therein, which information is limited to the information set forth in
Section 7(e). The foregoing indemnity agreement is in addition to any liability
that any Purchaser may otherwise have to the Partnership or any such director,
officer, employee or controlling person.

(c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section 7 of notice of any claim or the
commencement of any action, the indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under this Section 7,
notify the indemnifying party in writing of the claim or the commencement of
that action; provided, however, that the failure to notify the indemnifying
party shall not relieve it from any liability which it may have under this
Section 7 except to the extent it has been materially prejudiced (through the
forfeiture of substantive rights and defenses) by such failure and, provided,
further, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have to an indemnified party otherwise than
under this Section 7. If any such claim or action shall be brought against an
indemnified

 

-20-



--------------------------------------------------------------------------------

party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party. After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 7 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the indemnified party shall have the right to employ counsel to
represent jointly the indemnified party and those other indemnified parties and
their respective directors, officers, employees, affiliates and controlling
persons who may be subject to liability arising out of any claim in respect of
which indemnity may be sought under this Section 7 if (i) the indemnified party
and the indemnifying party shall have so mutually agreed; (ii) the indemnifying
party has failed within a reasonable time to retain counsel reasonably
satisfactory to the indemnified party; (iii) the indemnified party shall have
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to the indemnifying party; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the indemnified parties, on the one hand, and the indemnifying
party, on the other hand, and representation of both sets of parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them, and in any such event the fees and expenses of such separate
counsel shall be paid by the indemnifying party. No indemnifying party shall
(x) without the prior written consent of the indemnified parties (which consent
shall not be unreasonably withheld or delayed), settle or compromise or consent
to the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and does not
include a statement as to, or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party, or (y) be liable for any
settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld or delayed), but if settled with the
consent of the indemnifying party or if there be a final judgment against any
indemnified party in any such action, the indemnifying party agrees to indemnify
and hold harmless any indemnified party from and against any loss or liability
by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 7(a) or (b) hereof, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 30
days after receipt by such indemnifying party of the aforesaid request and
(ii) such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request or disputed in good faith the indemnified party’s
entitlement to such reimbursement prior to the date of such settlement.

(d) Contribution. If the indemnification provided for in this Section 7 shall
for any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 7(a), or 7(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Partnership Entities, on the one hand, and the Purchasers, on
the other, from the offering of the Notes, or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Partnership Entities, on the one
hand, and the Purchasers, on the other, with respect to the statements or
omissions that resulted in such loss, claim, damage or liability, or action in
respect thereof, as well as any other relevant equitable considerations. The
relative

 

-21-



--------------------------------------------------------------------------------

benefits received by the Partnership Entities, on the one hand, and the
Purchasers, on the other, with respect to such offering shall be deemed to be in
the same proportion as the total net proceeds from the offering of the Notes
purchased under this Agreement (before deducting expenses) received by the
Partnership Entities, on the one hand, and the total discounts and commissions
received by the Purchasers with respect to the Notes purchased under this
Agreement, on the other hand. The relative fault shall be determined by
reference to whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Partnership Entities or the Purchasers, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Partnership Entities and the
Purchasers agree that it would not be just and equitable if contributions
pursuant to this Section 7(d) were to be determined by pro rata allocation (even
if the Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 7(d) shall be deemed to include, for
purposes of this Section 7(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 7(d), in no
event shall a Purchaser be required to contribute any amount in excess of the
amount by which the total discounts and commissions received by such Purchaser
with respect to the offering of the Notes exceeds the amount of any damages that
such Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Purchasers’ obligations to
contribute as provided in this Section 7(d) are several in proportion to their
respective purchasing obligations and not joint.

(e) The Purchasers severally confirm and the Partnership Entities acknowledge
and agree that the second and third sentences of the eight paragraph, the ninth
paragraph and tenth paragraph, in each case under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and Final Offering
Memorandum are correct and constitute the only information concerning such
Purchasers furnished in writing to the Partnership by or on behalf of the
Purchasers specifically for inclusion in the Preliminary Offering Memorandum,
Final Offering Memorandum, any Issuer Free Writing Communication or in any
amendment or supplement thereto.

(f) The remedies provided for in this Section 7 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any indemnified
party at law or in equity.

8. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of
Offered Securities that the Purchasers are obligated to purchase on the Closing
Date, the Representative may make arrangements satisfactory to the Partnership
for the purchase of such Offered Securities by other persons, including any of
the Purchasers, but if no such arrangements are made by the Closing Date, the
non-defaulting Purchasers shall be obligated severally, in proportion to their
respective commitments hereunder, to purchase the Offered Securities that such
defaulting Purchasers agreed but failed to purchase on the Closing Date. If any
Purchaser or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of Offered Securities that the Purchasers are
obligated to purchase on the Closing Date and arrangements satisfactory to the
Representative and the Partnership for the purchase of such Offered Securities
by other persons are not made within 36 hours after such default, this Agreement
will terminate without liability on the part of any non-defaulting Purchaser or
the Partnership, except as provided in Section 9 hereof. As used in this
Agreement, the term “Purchaser” includes any person substituted for a Purchaser
under this Section 8. Nothing herein will relieve a defaulting Purchaser from
liability for its default.

 

-22-



--------------------------------------------------------------------------------

9. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Partnership Entities or their respective officers and of the several Purchasers
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of any Purchaser, the Partnership Entities or any of their
respective representatives, officers or directors or any controlling person, and
will survive delivery of and payment for the Offered Securities. If this
Agreement is terminated pursuant to Section 8 or if for any reason the purchase
of the Offered Securities by the Purchasers is not consummated, the Partnership
Entities shall remain responsible for the expenses to be paid or reimbursed by
them pursuant to Section 4 and the respective obligations of the Partnership
Entities and the Purchasers pursuant to Section 7 shall remain in effect. If the
purchase of the Offered Securities by the Purchasers is not consummated for any
reason other than solely because of the termination of this Agreement pursuant
to Section 8 or the occurrence of any event specified in clause (i)(A), (ii) or
(iii) of Section 6(c), the Partnership Entities will reimburse the Purchasers
for all out-of-pocket expenses (including fees and disbursements of counsel)
reasonably incurred by them in connection with the offering of the Offered
Securities. In addition, if any Offered Securities have been purchased
hereunder, the representations and warranties in Section 1 and all obligations
under Section 4 and Section 7 shall remain in effect.

10. Notices. All communications hereunder will be in writing and, if sent to the
Purchasers will be mailed, hand-delivered, telecopied or transmitted
electronically and confirmed to the Purchasers, Goldman Sachs & Co. LLC, 200
West Street, New York, New York 10282, Attention: Registration Department, or,
if sent to any of the Partnership Entities, will be mailed, hand-delivered,
telecopied or transmitted electronically and confirmed to 500 West Texas, Suite
1200, Midland, Texas 79701, Attention: P. Matt Zmigrosky; provided, however,
that any notice to a Purchaser pursuant to Section 7 will be mailed,
hand-delivered, telecopied or transmitted electronically and confirmed to such
Purchaser.

11. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors
and controlling persons referred to in Section 7, and no other person will have
any right or obligation hereunder, except that holders of the Offered Securities
shall be entitled to enforce the agreements for their benefit contained in the
second and third sentences of Section 4(b) hereof against the Partnership
Entities as if such holders were parties thereto.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

13. Representation of Purchasers. The Representative will act for the several
Purchasers in connection with the transactions contemplated by this Agreement,
and any action under this Agreement taken by the Representative will be binding
upon all the Purchasers.

14. Absence of Fiduciary Relationship. Each of the Partnership Entities
acknowledges and agrees that:

(a) No Other Relationship. The Purchasers have been retained solely to act as
initial purchasers in connection with the initial purchase, offering and resale
of the Offered Securities and that no fiduciary, advisory or agency relationship
between any of the Partnership Entities, on the one hand, and any Purchaser, on
the other, has been created in respect of any of the transactions contemplated
by this Agreement, the Preliminary Offering Memorandum or the Final Offering
Memorandum, irrespective of whether any Purchaser has advised or are advising
any of the Partnership Entities on other matters;

(b) Arm’s-Length Negotiations. The purchase price of the Offered Securities set
forth in this Agreement was established by the Partnership Entities following
discussions and arm’s-length negotiations with the Representative and the
Partnership Entities are capable of evaluating and understanding and understand
and accept the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

-23-



--------------------------------------------------------------------------------

(c) Absence of Obligation to Disclose. Each of the Partnership Entities has been
advised that each Purchaser and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the
Partnership Entities and that each Purchaser has no obligation to disclose such
interests and transactions to the Partnership Entities by virtue of any
fiduciary, advisory or agency relationship; and

(d) Waiver. Each of the Partnership Entities waives, to the fullest extent
permitted by law, any claims it may have against any Purchaser for breach of
fiduciary duty or alleged breach of fiduciary duty and agrees that the
Purchasers shall have no liability (whether direct or indirect) to the
Partnership Entities in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Partnership
Entities, including members, unitholders, employees or creditors of the
Partnership Entities.

15. Applicable Law. This Agreement, and any claim, controversy or dispute
arising under or related to this Agreement, shall be governed by, and construed
in accordance with, the laws of the State of New York.

Each of the Partnership Entities hereby submits to the exclusive jurisdiction of
the Federal and state courts in the Borough of Manhattan in The City of New York
in any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. Each of the Partnership Entities irrevocably
and unconditionally waives any objection to the laying of venue of any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in Federal and state courts in the Borough of Manhattan in
The City of New York and irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such suit or proceeding in any such
court has been brought in an inconvenient forum.

16. Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

17. Recognition of the U.S. Special Resolution Regimes.

(a) In the event that any Purchaser that is a Covered Entity becomes subject to
a proceeding under a U.S. Special Resolution Regime, the transfer from such
Purchaser of this Agreement, and any interest and obligation in or under this
Agreement, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.

(b) In the event that any Purchaser that is a Covered Entity or a BHC Act
Affiliate of such Purchaser becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that may be exercised
against such Purchaser are permitted to be exercised to no greater extent than
such Default Rights could be exercised under the U.S. Special Resolution Regime
if this Agreement were governed by the laws of the United States or a state of
the United States.

18. Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Purchasers
are required to obtain, verify and record information that identifies their
respective clients, including the Partnership Entities, which information may
include the name and address of their respective clients, as well as other
information that will allow the Purchasers to properly identify their respective
clients.

 

-24-



--------------------------------------------------------------------------------

[Signature pages follow.]

 

-25-



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to one of the counterparts hereof, whereupon
it will become a binding agreement among the Partnership Entities and the
several Purchasers in accordance with its terms.

 

Very truly yours, RATTLER MIDSTREAM LP By:   Rattler Midstream GP LLC,   its
general partner By:  

/s/ Matt Zmigrosky

Name:   Matt Zmigrosky Title:   Executive Vice President, General   Counsel and
Secretary RATTLER MIDSTREAM GP LLC By:  

/s/ Matt Zmigrosky

Name:   Matt Zmigrosky Title:   Executive Vice President, General   Counsel and
Secretary GUARANTORS: RATTLER AJAX PROCESSING LLC By:   Rattler Midstream
Operating LLC,   its sole member

                   By:  

/s/ Matt Zmigrosky

  Name:   Matt Zmigrosky   Title:   Executive Vice President, General    
Counsel and Secretary

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

RATTLER OMOG LLC By:  

Rattler Midstream Operating LLC,

its sole member

  By:  

/s/ Matt Zmigrosky

  Name:   Matt Zmigrosky   Title:   Executive Vice President, General    
Counsel and Secretary RATTLER MIDSTREAM OPERATING LLC By:  

/s/ Matt Zmigrosky

Name:   Matt Zmigrosky Title:   Executive Vice President, General   Counsel and
Secretary TALL CITY TOWERS LLC By:  

/s/ Matt Zmigrosky

Name:   Matt Zmigrosky Title:   Executive Vice President, General   Counsel and
Secretary

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.

 

GOLDMAN SACHS & CO. LLC By:  

/s/ Shakhi Majumdar

Name:   Shakhi Majumdar Title:   Vice President Acting on behalf of itself and
as Representative of the several Purchasers

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

Purchasers

   Aggregate
Principal
Amount of
Offered
Securities  

Goldman Sachs & Co. LLC

   $ 175,000,000  

BofA Securities, Inc.

   $ 55,000,000  

Wells Fargo Securities, LLC

   $ 55,000,000  

SunTrust Robinson Humphrey, Inc.

   $ 55,000,000  

Citigroup Global Markets Inc.

   $ 25,000,000  

Credit Suisse Securities (USA) LLC

   $ 25,000,000  

J.P. Morgan Securities LLC

   $ 25,000,000  

PNC Capital Markets LLC

   $ 25,000,000  

Barclays Capital Inc.

   $ 15,000,000  

Capital One Securities, Inc.

   $ 15,000,000  

Scotia Capital (USA) Inc.

   $ 15,000,000  

U.S. Bancorp Investments, Inc.

   $ 15,000,000     

 

 

 

Total

   $ 500,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE B

GUARANTORS

 

1.

Rattler Midstream Operating LLC

 

2.

Rattler Ajax Processing LLC

 

3.

Rattler OMOG LLC

 

4.

Tall City Towers LLC



--------------------------------------------------------------------------------

SCHEDULE C

Issuer Free Writing Communications (included in the General Disclosure Package)

1. Final term sheet, dated July 9, 2020, a copy of which is attached hereto as
Annex I.



--------------------------------------------------------------------------------

ANNEX I

(See Attached)



--------------------------------------------------------------------------------

RATTLER MIDSTREAM LP

5.625% SENIOR NOTES DUE 2025

Pricing Supplement

Rattler Midstream LP

$500,000,000 5.625% Senior Notes due 2025

July 9, 2020

Pricing Supplement

Pricing Supplement dated July 9, 2020 to the Preliminary Offering Memorandum
dated July 7, 2020 (the “Preliminary Offering Memorandum”), of Rattler Midstream
LP (the “Partnership”). The information in this Pricing Supplement supplements
the Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Capitalized terms used in
this Pricing Supplement but not defined have the meanings given them in the
Preliminary Offering Memorandum.

 

Issuer    Rattler Midstream LP Title of Securities    5.625% Senior Notes due
2025 (the “notes”) Aggregate Principal Amount    $500,000,000 Gross Proceeds   
$500,000,000 (before deducting the initial purchasers’ discount and commissions
and estimated offering expenses of the Partnership) Use of Proceeds    The
Partnership intends to lend the proceeds from the offering to Rattler Midstream
Operating LLC (the “Operating Company”) under the terms of the intercompany
promissory note described in the Preliminary Offering Memorandum. The Operating
Company will use the proceeds from the offering to repay outstanding borrowings
under its revolving credit facility. Distribution    Rule 144A/Regulation S
without registration rights Maturity Date    July 15, 2025 Issue Price    100%
Coupon    5.625% Yield to Maturity    5.625% Spread to Benchmark Treasury   
+533 bps Benchmark Treasury    2.875% due July 31, 2025 Interest Payment Dates
   Each July 15 and January 15, commencing January 15, 2021 Record Dates   
July 1 and January 1 of each year Trade Date    July 9, 2020 Settlement Date   
July 14, 2020 (T+3). It is expected that delivery of the notes will be made
against payment therefor on or about July 14, 2020, which is the three business
day following the date hereof (such settlement cycle being referred to as
“T+3”). Under Rule 15c6-1 under the Exchange Act, trades in the secondary market
generally are required to settle in two business days unless the parties to any
such trade expressly agree otherwise. Accordingly, purchasers who wish to trade
the notes on the date of pricing will be required, by virtue of the fact that
the notes initially will settle in T+3, to specify an alternative settlement
cycle at the time of any such trade to prevent a failed settlement. Purchasers
of the notes who wish to trade the notes on the date of pricing should consult
their own advisors.



--------------------------------------------------------------------------------

Optional Redemption    On and after July 15 of the following years and at the
following redemption prices (expressed as a percentage of principal amount),
plus accrued and unpaid interest, if any, on the notes redeemed during the
periods indicated below:

 

Date

   Percentage  

2022

     102.813 % 

2023

     101.406 % 

2024 and thereafter

     100.000 % 

 

Optional Redemption with Equity Proceeds    Up to 40% at 105.625% prior to
July 15, 2022 Make-Whole Redemption    Make-whole redemption at Applicable
Premium calculated based on the treasury rate plus 50 basis points prior to
July 15, 2022 Offer to Purchase upon a Change of Control    101% plus any
accrued and unpaid interest, if any Ratings*    Ba3 (Moody’s) / BBB- (S&P) / BB+
(Fitch) Joint Book-Running Managers   

Goldman Sachs & Co. LLC

BofA Securities, Inc.

SunTrust Robinson Humphrey, Inc.

Wells Fargo Securities, LLC

Senior Co-Managers   

Citigroup Global Markets Inc.

Credit Suisse Securities (USA) LLC

J.P. Morgan Securities LLC

PNC Capital Markets LLC

Co-Managers   

Barclays Capital Inc.

Capital One Securities, Inc.

Scotia Capital (USA) Inc.

U.S. Bancorp Investments, Inc.

CUSIP Numbers   

144A CUSIP: 75419T AA1

Regulation S CUSIP: U7530M AA0

ISIN Numbers   

144A ISIN: US75419TAA16

Regulation S ISIN: USU7530MAA00

Denominations    Minimum denominations of $2,000 and integral multiples of
$1,000 in excess thereof

 

 

 

*

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

 

 

This material is strictly confidential and has been prepared by the Partnership
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.



--------------------------------------------------------------------------------

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) persons
reasonably believed to be qualified institutional buyers in accordance with Rule
144A under the Securities Act and (2) certain non-US persons outside the United
States under Regulation S under the Securities Act, and this communication is
only being distributed to such persons. The Partnership is under no obligation,
and has no intention, to register the notes under the Securities Act or any
state securities laws in the future.

The notes may not be offered, sold or otherwise made available to any retail
investor in the European Economic Area. Consequently, no key information
document required by the PRIIPs Regulation has been prepared.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimer or notices that may appear on this Pricing Supplement below the
text of this legend are not applicable to this Pricing Supplement and should be
disregarded. Such disclaimers or other notices were automatically generated as a
result of this communication being sent via Bloomberg or another e-mail system.